Citation Nr: 1757228	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  13-06 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an effective date prior to February 4, 2010 for the grant of entitlement to nonservice-connected pension benefits.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Carter, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from February 1972 to November 1973.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Pension Management Center in St. Paul, Minnesota.  During the course of the appeal, the claims file was transferred to the RO in Portland, Oregon.

In September 2017, the Veteran testified at a video conference hearing before the undersigned.


FINDINGS OF FACT

1.  The Veteran's first claim for entitlement to nonservice-connected pension benefits was received in February 1990 and denied in an April 1990 VA rating decision; the Veteran was notified of this action and of his appellate rights and filed a timely Notice of Disagreement but did not submit a timely substantive appeal.

2.  The Veteran's second claim for entitlement to nonservice-connected pension benefits was received in February 2005; while granted in a December 2005 VA rating decision it was denied in a subsequent December 2005 VA administration decision; the Veteran was notified of this action and of his appellate rights, but did not file a timely Notice of Disagreement.

3.  The Veteran's most recent claim for entitlement to nonservice-connected pension benefits was received on February 4, 2010.




CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to February 4, 2010 for the grant of entitlement to nonservice-connected pension benefits have not been met.  38 U.S.C. §§ 503, 1502, 1521, 5103, 5110, 5111, 7104, 7105 (2012); 38 C.F.R. §§ 3.31, 3.340, 3.342, 3.400, 4.15, 20.302, 20.1103 (2017); 38 C.F.R. §§ 3.1(p), 3.155 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As discussed below, the resolution of the Veteran's appeal turns on the law as applied to the finality of rating decisions and assignment of effective dates; therefore, further assistance, such as the further procurement of records or written brief by the Veteran's representative, would not assist the Veteran with the claim, and no further notice or development under VA's duties to notify and assist is warranted.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (holding that, where the law is dispositive, the claim must be denied due to a lack of legal merit).

Pension benefits are payable to a veteran of war who has the requisite service and who is permanently and totally disabled due to disabilities not the result of his willful misconduct.  38 U.S.C. §§ 1502, 1521; 38 C.F.R. § 3.342.  Permanent and total disability will be held to exist where the person is unemployable as a result of disability reasonably certain to last throughout the remainder of the person's life.  Talley v. Derwinski, 2 Vet. App. 282, 285 (1992); 38 C.F.R. §§ 3.340(b), 4.15.

Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5110; 38 C.F.R. § 3.400.

The effective date for pension claims received on or after October 1, 1984 is the date of receipt of the claim, unless, within one year from the date on which the veteran became permanently and totally disabled, the veteran files a claim for a retroactive award and establishes that a physical or mental disability, which was not the result of the veteran's own willful misconduct, was so incapacitating that it prevented him or her from filing a disability pension claim for at least the first 30 days immediately following the date on which a veteran became permanently and totally disabled.  38 C.F.R. § 3.400(b)(1)(ii)(A)-(B).

The effective date of first payment of pension will be the first day of the month following the month in which the pension award became effective.  38 U.S.C. § 5111; 38 C.F.R. § 3.31.

Prior to March 24, 2015, a claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action indicating an intent to apply for VA benefits from a claimant or representative may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a) (2014).

The essential elements for any claim, whether formal or informal, are: (1) an intent to apply for benefits; (2) an identification of the benefits sought; and (3) a communication in writing.  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009); MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006).

The Veteran's first claim for entitlement to nonservice-connected pension benefits was received in February 1990 and denied in an April 1990 VA rating decision.  The Veteran was notified of this action and of his appellate rights and filed a timely Notice of Disagreement but did not submit a timely substantive appeal.  Therefore, the April 1990 VA rating decision is final.  See 38 U.S.C. § 7105(b), (d); 38 C.F.R. §§ 20.302, 20.1103. 
In a February 2005 VA Form 21-4138 (Statement in Support of Claim), the Veteran requested entitlement to nonservice-connected pension benefits.  See Abernathy v. Principi, 3 Vet. App. 461, 464 (1992) (a claim for nonservice-connected pension filed following final denial of previous nonservice-connected pension claim is a new claim not subject to new and material evidence requirement).  In February 2005, the Veteran also submitted an executed VA Form 21-22 appointing DAV as his representative.

During the development of that claim, the Veteran was requested in an April 2005 VA notification letter to complete the enclosed VA Form 21-526, Part D: Pension (Application for Compensation and/or Pension).  In a July 2005 VA notification letter, the Veteran was requested, in part, to complete the enclosed VA Form 21-527 (New Worth and Employment Statement).

In a December 2005 VA rating decision, the issue of entitlement to nonservice-connected pension benefits was granted, effective from February 15, 2005, and a finding of incompetency was proposed based on findings in a July 2005 VA examination report.  Nevertheless, in a subsequent December 2005 VA administration decision, entitlement to nonservice-connected pension benefits was denied due to a lack of information about the Veteran's income and net worth.  The Veteran was notified of these actions and of his appellate rights, but did not file a timely Notice of Disagreement.  Therefore, the December 2005 VA administrative decision is final.  See 38 U.S.C. § 7105(b); 38 C.F.R. §§ 20.302, 20.1103.

In February 2010, the Veteran submitted a VA Form 21-526 on which he claimed entitlement to nonservice-connected pension benefits.  This form was received by VA on February 4, 2010 and included completion of Part D: Pension.  In a March 2010 VA adminstrative decision, the issue of entitlement to nonservice-connected pension benefits was granted, effective from February 4, 2010 (date of claim).  Within one year, the Veteran expressed disagreement with the effective date assigned for nonservice-connected pension benefits in July 2010 statements, and has perfected the appeal for an earlier effective date.

The Board further notes that in a March 2010 VA rating decision, the Veteran was found not competent to handle disbursement of funds based on findings in the July 2005 VA examination report.  Nevertheless, a few months later in a June 2010 VA rating decision, the Veteran was found competent and able to manage his own financial affairs based on findings in a June 2010 VA examination report.

In this case, the Veteran contends that the effective date for the award of nonservice-connected pension benefits should date back to 2005, the date of receipt of his second claim for these benefits.  He asserts that he was not capable of submitting the requested VA Form 21-526, Part D and VA Form 21-527 due to his disabilities rendering him incompetent.

The Board is sympathetic with the Veteran's contentions in this case and finding of incompetency in the March 2010 VA rating decision based on the July 2005 VA examination report.  Nevertheless, the Board finds that the Veteran's most recent claim for entitlement to nonservice-connected pension benefits was received on February 4, 2010, and no earlier.

At the time and pursuant to the claim for entitlement to nonservice-connected pension benefits in 2005, the Veteran was represented by an accredited representative who also received the July 2005 VA notification letter and appeal rights in the December 2005 VA administrative decision.  Review of the evidentiary record does not indicate the Veteran nor his representative was prevented from submitting or addressing the requested information pursuant to the claim in 2005 due to physical or mental incapacity.  Moreover, review of the evidentiary record does not indicate the Veteran nor his representative was prevented from filing another claim for entitlement to nonservice-connected pension benefits earlier than February 2010 due to physical or mental incapacity.  The evidentiary record is silent for any correspondence or intent to file a claim from the Veteran or his representative between the December 2005 VA administrative letter and February 2010 VA Form 21-526.  It was not until February 4, 2010, that another claim for entitlement to nonservice-connected pension benefits was received by VA from the Veteran.

The Board is without authority to grant benefits simply because it might perceive the result to be equitable.  38 U.S.C. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416 (1994).  No equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress.  Smith v. Derwinski, 2 Vet. App. 429 (1992); Office of Personnel Management v. Richmond, 496 U.S. 414 (1990).

As a result, the earliest date for which entitlement to a nonservice-connected pension benefits could be granted is February 4, 2010, the date of receipt of the claim.  The Board therefore concludes that there is no basis to award an effective date prior to February 4, 2010 for the grant of entitlement to nonservice-connected pension benefits, and the claim on appeal must be denied.


ORDER

An effective date prior to February 4, 2010 for the grant of entitlement to nonservice-connected pension benefits is denied.



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


